DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the specification by inserting the following new paragraph before the first line: 
	The present application is a continuation of U.S. Appl. No. 14/985,917, filed December 31, 2015 (now U.S. Patent No. 10,229,214), the disclosure of the above-referenced application is incorporated by reference herein in its entirety. 

Allowable Subject Matter
	Claims 21, 24-30 and 41-52 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 21, 41 and 49. More specifically, the prior art of record does not teach or suggest determining, with the computer system, a composite resource identifier to retrieve a requested subset of content of the navigation page, wherein the composite resource identifier is generated from the object and includes at least one query derived from the query parameter, which specifies the requested subset of content of the navigation page and wherein the composite resource identifier further comprises: a primary resource identifier corresponding to an address of the website; a delimiter; a subordinate resource identifier that identifies the navigation page, where the subordinate resource identifier is derived from the navigation parameter; and at least one query derived from the query parameter, which specifies the requested subset of content of the navigation page; receiving, at the computer system from the server, the requested subset of content of the navigation page, wherein the total file size of the requested subset of content of the navigation page is smaller than the total file size of the entire content of the navigation page; and initiating a hashchange event in response to detecting an event indicative of a change in the composite resource identifier for changes occurring after the delimiter, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:

System and method for content navigation
20090235187; see abstract and paragraph 123 with respect to claims 21, 41 and 49

O’Conor et al.
System and Method for Audible Web Site Navigation
20070208687; see paragraphs 58-64 with respect to claims 21, 41 and 49

Miller et al.
Taxonomy driven commerce site
20170357731; see paragraphs 22-23, 38-44 with respect to claims 21, 41 and 49


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154